NO. 07-04-0403-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                     AUGUST 8, 2005

                           ______________________________


                         HOBERT JEAN WILLIAMS, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

                 FROM THE 7TH DISTRICT COURT OF SMITH COUNTY;

              NO. 007-1108-02; HONORABLE KERRY L. RUSSELL, JUDGE

                          _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                                MEMORANDUM OPINION


      Following his open plea of guilty, appellant Hobert Jean Williams was convicted of

failure to stop and render aid and sentenced to four years confinement and a $5,000 fine.

In presenting this appeal, counsel has filed an Anders1 brief in support of a motion to

withdraw. We affirm and grant counsel’s motion to withdraw.

      1
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       In support of his motion to withdraw, counsel has certified that he has diligently

reviewed the record, and in his opinion, the record reflects no reversible error or grounds

upon which an appeal can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Thus, he concludes the appeal is frivolous and without

merit. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel

has discussed why, under the controlling authorities, there is no error in the court's

judgment. Counsel has also shown that he sent a copy of the brief to appellant, and

informed appellant that, in counsel's view, the appeal is without merit. In addition, counsel

has demonstrated that he notified appellant of his right to review the record and file a pro

se brief if he desired to do so. Appellant did not file a response and the State did not favor

us with a brief.


       Pursuant to his guilty plea, appellant stipulated to evidence that on December 10,

2001, he was driving a vehicle involved in an accident which resulted in injury to another

person. Furthermore, appellant stipulated he intentionally and knowingly left the scene of

the accident without leaving his name, address, vehicle registration, or the name of his

liability insurer, and without rendering reasonable assistance to the injured person when

it was apparent she was in need of medical treatment.


       In his brief, counsel raises no issues and concedes no good faith argument can be

presented to challenge appellant’s plea of guilty and his sentence. A review of the record

establishes that appellant’s plea was knowingly and voluntarily made. Counsel also notes

that appellant had effective representation and thus, no argument can be made under


                                              2
Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Also, the

trial court is vested with a great degree of discretion in imposing an appropriate sentence.

Jackson v. State, 680 S.W.2d 809, 814 (Tex.Cr.App. 1984). If the punishment assessed

is within the statutory range, then it should not be disturbed on appeal. Nunez v. State, 565
S.W.2d 536, 538 (Tex.Cr.App. 1978). Failure to stop and render aid is punishable by

imprisonment for a term of not more than five years, a fine not to exceed $5,000, or both.

Tex. Transp. Code Ann. § 550.021(c) (Vernon 1999). Thus, no error is presented in the

trial court’s assessment of a four year sentence and a $5,000 fine.


       We have made an independent examination of the entire record to determine whether

there are any arguable grounds which might support this appeal. See Penson v. Ohio, 488
U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511

(Tex.Cr.App. 1991). We have found no such grounds and agree with counsel that the appeal

is frivolous. Currie v. State, 516 S.W.2d 684 (Tex.Cr.App. 1974); Lacy v. State, 477 S.W.2d
577, 578 (Tex.Cr.App. 1972).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of the

trial court is affirmed.


                                                  Don H. Reavis
                                                    Justice
Do not publish.




                                              3